Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Formal Matters
Claims 1-15 are pending and under examination.    

Priority
	The instant application is a continuation of 16/355,594 filed on 3/15/2019, which is a continuation of 15/744723 filed on 1/12/2018, which is a national stage application of PCT/US16/42330 filed on 7/14/2016, which claims priority from US provisional applications 62/252,396 filed on 11/6/2015 and 62/192,973 filed on 7/15/2015.  

Information Disclosure Statements
	The information disclosure statement filed on 11/17/2020 has been considered by the examiner.  

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).

Claims 1-15 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Eliasof US 20100247668 and Ansell US 2010/0331290.  
Eliasof teaches polymer-agent conjugates and particles which can be used for treatment of cancer (abstract).  Eliasof teaches a particle comprising a plurality of hydrophobic polymer-agent conjugates and a plurality of hydrophilic-hydrophobic polymers with a hydrophilic portion of with an average molecular weight of 1-6 kD and a dimeter of less than 200 nm (claim 1 of 
Eliasof does not teach diglycolate as the linker.
Ansell provides for a pharmaceutical nanoparticulate formulation for delivery of taxane conjugate prodrug formed from a taxane coupled to a hydrophobic moiety through a glycolate linker (abstract).  Ansell teaches diglycolate prodrug nanoparticles (paragraphs 8 and 34).  Ansell provides for cholesterol as a hydrophobic moiety (paragraph 19).  The invention of Ansell provides for controlled pharmacokinetics of the taxane (the drug) (paragraphs 2 and 7).  Ansell provides for the treatment of cancer (paragraph 16).  
One of ordinary skill in the art at the time of instant filing would have included 2 or 3 agents in to nanoparticles linked to hydrophobic polymers by linkers (forming a type of prodrug) and then included an amphiphilic polymer (a polymer with hydrophobic and hydrophilic .  

Claims 1-10 and 12-15 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Fraser US 2012/0276109; Fetzer US 2012/0052097A1 and Ansell US 2010/0331290.
Claim 1 is broad in respect to therapeutic agents, types of prodrugs having therapeutic agents and various conjugated moieties having hydrophobic moieties and types of hydrophilic and hydrophobic portions for the amphiphilic stabilizer.  Claim 1 allows for the nanoparticles where each nanoparticle has the same composition or where one nanoparticle population has a different composition than the other (however, the composition has to have some combinations that would have the claimed nanoparticles comprising both components a) and b).  
Fraser teaches synthetic nanocarrier compositions comprising therapeutic protein APC presentable antigens and immunosuppressants (abstract).  Fraser teaches that prodrugs of the compounds can be used (paragraph 88).  Fraser teaches synthetic nanocarriers include amphiphilic entities (paragraph 128).  Fraser teaches “In another embodiment, the polyester 
Fraser does not teach the nanoparticle size range of the instant claim, the hydrophobic portion molecular weight of the instant claims and the weight ratio of hydrophobic portion to hydrophilic portion of amphiphilic stabilizer of the claim.  Fraser also does not teach that the prodrug has to have a hydrophobic moiety (Fraser would allow for various types of prodrugs as appropriate).  Note that Fraser provides for embodiments of its compositions, but does not limit molecular weights or such weight ratios when forming amphiphilic copolymers.  Fraser provides for embodiments of size ranges, but does not restrict the nanoparticles to other nanometer sizes.  Since Fraser teaches nanoparticles, it will include the nanometer range.  Fraser does not teach cholesterol as a hydrophobic moiety and/or a linker that is diglycolic acid.  Fraser does not teach the method of claim 15. 
Fetzer teaches conjugates that are, for example, therapeutic peptide-polymer conjugates and protein-polymer conjugates and particles which can be used to treat disorders like cancer (abstract, paragraphs 504-507).  Fetzer teaches a particle comprising a) a plurality of 
Fetzer does not teach a third therapeutic agent, however Fetzer does provide for a plurality of therapeutic peptides or proteins and a plurality of additional therapeutic peptides or proteins (see claim 1 and paragraph 70 of Fetzer), which allows for multiple therapeutic agents.  Thus, a third therapeutic agent would be allowed in the scope of Fetzer.  Fetzer also recognizes the utility of a large number of therapeutic peptides with the ability to inhibit kinases and various other pathways as necessitated for the treatment of disease.  Thus, one of ordinary skill in the art 
Ansell provides for a pharmaceutical nanoparticulate formulation for delivery of taxane conjugate prodrug formed from a taxane coupled to a hydrophobic moiety through a glycolate linker (abstract).  Ansell teaches diglycolate prodrug nanoparticles (paragraphs 8 and 34).  Ansell provides for cholesterol as a hydrophobic moiety (paragraph 19).  The invention of Ansell provides for controlled pharmacokinetics of the taxane (the drug) (paragraphs 2 and 7).  Ansell provides for the treatment of cancer (paragraph 16).  
Note that instant claim 5 allows for the option of one of the therapeutic agent combinations being a PI3K/AKT/mTOR inhibitor and an RAS/RAF/MEK/ERK inhibitor where inhibitors broadly include any compounds that inhibit these pathways including inhibitors of any portion of the pathway.  Fetzer provides amphiphilic copolymer molecular weights and ratios of portions of the instant claims where Fraser allows for nanoparticles and diblock copolymers that are amphiphilic (see MPEP 2144.05 regarding obviousness of ranges) and Ansell provides for .  

Claim 11 in addition to Claims 1-10 and 12-15 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Fraser US 2012/0276109, Fetzer US 2012/0052097A1, Ansell US 2010/0331290 and Tardi WO 2003/028696.  
Fraser, Fetzer and Ansell teach the claims as discussed above. 
Fraser, Fetzer and Ansell do not teach encapsulation of a third prodrug in the nanoparticles.  Note third prodrug (or therapeutic agent) is an additional to the two that already must be present.  

One of ordinary skill in the art at the time of instant filing would have encapsulated prodrugs into nanoparticles for the treatment of cancers.  Each of the references provides for the treatment of cancer with nanoparticle formulations (see MPEP 2144.06).  For this reasons, there is a reasonable expectation of success in combining the teachings of the references to arrive at the instantly claimed invention also having a third active agent that is encapsulated.  
Obviousness-Type Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-15 rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-15 of U.S. Patent No. US 10285951. Although the claims at issue are not identical, they are not patentably distinct from each other because both claim sets provide for compositions with nanoparticles of less than 80 nm and components a) and b).  Claim 1 of ‘951 provides that a) and b) are part of the nanoparticles.  Thus, the claims of ‘951 obviate the instant claims.  

Conclusion
US20170095569A1 – teaches nanoparticles containing conjugates of active agents including pharmaceutical agents (abstract).  Teaches using the nanoparticles to treat cancer or infectious disease (abstract).  Teaches PLA-PEG or PLGA-PEG block copolymers as polymers (paragraph 238).  Teaches prodrugs (paragraphs 59 and paragraph 119) and a drug conjugate (claim 1 of ‘569).  Teaches sizes of 30 to 70 nm (paragraph 24).  It does not teach the amphiphilic polymer ratios or claimed molecular weight of the hydrophobic porition.
US 10905775B2 (US PGPub 20130336915A1)- teaches a particle (nanoparticle) composition with amphiphilic stabilizer and a conjugate of active(drug)-linker-hydrophobic moiety where there is a second active different from the first active (abstract and claim 1 of Mayer).  Mayer provides for taxanes and other types of therapeutic agents (Disclosure of Invention).  Mayer does not provide for the structure of the amphiphilic stabilizer as claimed with molecular weight of the hydrophobic portion (its hydrophobic portions in examples with PEG-PCL are of lower molecular weights).  Mayer does not provide for a diglycolate linker in its teachings.  Thus, the references used in rejections were determined to be closer. 

No claims are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARK V STEVENS whose telephone number is (571)270-7080.  The examiner can normally be reached on M-F 9:00 am to 6:00 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian-Yong Kwon can be reached on (571)272-0581.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/MARK V STEVENS/Primary Examiner, Art Unit 1613